Citation Nr: 1329397	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  11-09 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a compensable disability rating for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to June 1969.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a December 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The claims file was subsequently forwarded to the 
RO in Detroit, Michigan.

The Veteran testified at a September 2011 hearing by the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of that hearing is associated with the claims 
file.


FINDINGS OF FACT

1.  In a final rating decision issued in September 1982, the 
RO denied a claim for service connection for left ear 
hearing loss.

2.  Evidence added to the record since the prior final 
denial in September 1982 is neither cumulative nor redundant 
of the evidence of record at that time and raises a 
reasonable possibility of substantiating a claim for service 
connection for left ear hearing loss.

3.  There has been no demonstration by the most probative 
competent medical evidence, or competent and credible lay 
evidence, of record that the Veteran has left ear hearing 
loss that is related to service.

4.  There has been no demonstration by the most probative 
competent medical evidence, or competent and credible lay 
evidence, of record that the Veteran has tinnitus that is 
related to service.

5.  During the claim and appeal period, the Veteran's right 
ear hearing loss has been manifested, at worst, by Level I 
hearing acuity in both ears.


CONCLUSIONS OF LAW

1.  The September 1982 rating decision is final; new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for left ear hearing loss.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2012).

2.  Left ear hearing loss was not incurred in or aggravated 
by active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2012).

3.  Tinnitus was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

4.  The criteria for a compensable disability rating for 
right ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA) VA has duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date 
will be assigned if service connection is awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
issued a decision that established new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  In the context of a claim to reopen, the Secretary 
must look at the bases for the denial in the prior decision 
and to respond by providing the appellant with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.

In correspondence dated in October 2009, VA informed the 
appellant of what evidence was required to substantiate his 
claim to reopen, claims for service connection, as well as 
the claim for an increased rating, and his and VA's 
respective duties for obtaining evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); Kent v. Nicholson, 20 
Vet App 1 (2006).  It also notified him that a disability 
rating and effective date would be assigned, in the event of 
award of the benefit sought, as required by the Court in 
Dingess/Hartman.

In Pelegrini, the Court held that compliance with 38 
U.S.C.A. § 5103 required that VCAA notice be provided prior 
to an initial unfavorable AOJ decision.  Because VCAA notice 
in this case was completed prior to the initial AOJ 
adjudication denying the claims, the timing of the notice 
complies with the express requirements of the law as found 
by the Court in Pelegrini.  The content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and Dingess/Hartman.

Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, including the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. 
Cir. 2007).  In any event, the Veteran has not demonstrated 
any prejudice with regard to the content of the notice.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that 
an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records, as well as his post service medical 
records, and the Veteran's lay statements.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Board has carefully reviewed 
the statements and concludes that there has been no 
identification of further available evidence not already of 
record.

The Veteran was provided a VA examination in November 2009 
to determine the current nature and etiology of his hearing 
loss and tinnitus.  The Board finds that the VA examination 
was adequate to decide the claims on appeal because the 
examiner was provided with an accurate history, the 
Veteran's history and complaints were recorded, the 
examination report set forth detailed examination findings 
to include nexus opinions with adequate bases for the 
opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.)  The report also 
provided sufficient detail to determine the current severity 
of the Veteran's service-connected right ear hearing loss.  
Thus, further examination is not necessary regarding the 
issues on appeal.

The Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist 
the Veteran in developing the facts pertinent to his claim.

Finally, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the 
Court recently held that 38 C.F.R. § 3.103(c)(2) (2012) 
requires that the Veterans Law Judge (VLJ) who conducts a 
hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Here, 
during the Board Travel Board hearing, the VLJ noted the 
elements of the claims that were lacking to substantiate the 
claims for service connection and increased rating.  The VLJ 
solicited information as to any pertinent potentially 
available outstanding evidence.  The Veteran was assisted at 
the hearing by an accredited representative from the Marine 
Corps League.  The representative and the VLJ asked 
questions to ascertain the extent of any in-service event or 
injury and whether the Veteran's current disabilities are 
related to his symptoms during service.  They also asked 
questions to draw out the current state of the Veteran's 
right ear hearing loss disability.  No pertinent evidence 
that might have been overlooked and that might substantiate 
the claim was identified by the Veteran or the 
representative.  The hearing focused on the elements 
necessary to substantiate the claims, and the Veteran, 
through his testimony, demonstrated that he had actual 
knowledge of the elements necessary to substantiate his 
claims.  Neither the representative nor the Veteran has 
suggested any deficiency in the conduct of the hearing.  
Therefore, the Board finds that, consistent with Bryant, the 
VLJ complied with the duties set forth in 38 C.F.R. § 
3.103(c)(2).

Factual Background

The Veteran asserts that he has left ear hearing loss and 
tinnitus as a result of noise exposure during active duty.  
In his January 2010 notice of disagreement, he claimed that 
hearing loss in both ears and tinnitus are a result of the 
initial damage caused by exposure to noise while working 
around loud jet engines.  He further claimed that his 
tinnitus was a secondary effect of this hearing damage and 
that he did not complain of tinnitus until just recently 
because he did not even know what it was.  He also claims 
that the severity of his service-connected right ear hearing 
loss is much more severe than currently evaluated.

At his September 2011 hearing before the Board, the Veteran 
testified that his primary military occupational specialty 
(MOS) was aircraft structural mechanic and he worked on jet 
airplanes and did a lot of jet engine work.  He wore hearing 
protection only sometimes and there were occasions when he 
did not wear hearing protection while the engine was 
running.  He also reported exposure to noise from rocket and 
bomb explosions while serving in Vietnam during the 1968 Tet 
Offensive.  While in Vietnam, he did sheet metal work and 
continued to do engine work.  After his bomb dump blew up 
and they had no place to get away from the jet engine noise, 
he was constantly exposed to the noise.  After separation 
from service, the Veteran was told that he had left ear 
hearing loss on private audiology evaluation approximately 
10 years after service.  The Veteran further testified that 
he noticed ringing in his ears while serving in Vietnam, but 
he did not mention it to anybody because he did not know 
what tinnitus was.  As to the functional impact of his 
hearing loss, the Veteran testified as to his impaired 
ability to communicate or hear others due to his hearing 
loss.  He had difficulty hearing the alarms at home and 
hearing over the telephone.

On the Veteran's October 1965 enlistment examination, pure 
tone thresholds, in decibels, were noted as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
-10 (5)
-10 (0)
-10 (0)
/
5 (10)
10? 
(20?)
LEFT
-5 (10)
-5 (5)
-5 (5)
/
-10 (-
5)
10? 
(20?)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of 
each column and are not in parentheses.  Since November 1, 
1967, those standards have been set by the International 
Standards Organization (ISO) -American National Standards 
Institute (ANSI).  In order to facilitate data comparison, 
the ASA standards have been converted to ISO-ANSI standards 
and are represented by the figures in parentheses.)

(The pure tone thresholds at the 6000 Hertz level appear to 
be 10, in both ears, but the numbers are stricken out in 
handwriting and it is not clear if they reflect the 
examiner's actual findings.  Therefore, the Board added 
question marks next to the numerical values.)



His May 1969 separation examination report noted pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0
10
10
10
10
55
LEFT
20
20
10
10
10
25

After separation from service, on November 1971 audiological 
evaluation, pure tone thresholds, in decibels, as reported 
in ISO units, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
10
0
25
40
50
LEFT
10
10
0
15
30
20

The Veteran underwent a VA examination in January 1972.  The 
VA examiner noted that the Veteran's hearing was impaired as 
he had to ask people to repeat.  The examiner further noted 
that there was no ringing but that the Veteran had been on a 
jet line for three years.  On present complaints, it was 
noted that "ears do not ring but hearing is impaired."  The 
diagnosis was deafness in high frequency.

On June 1982 private audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
30
60
LEFT
20
15
20
30
40

The Veteran was afforded another VA examination in August 
1982.  He complained of hearing loss in both ears since 
service and occasional tinnitus.  He stated that he was 
exposed to jet engine and machinery noise in service.  He 
related that his wife complained a lot about his hearing and 
stated that his hearing condition had progressed recently.  
On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
/
55
LEFT
5
10
10
/
40

The diagnosis was high frequency neurosensory hearing loss, 
bilaterally.

On private September 2008 audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
70
75
LEFT
10
15
25
60
65

Word recognition scores were 96 percent, bilaterally.

The Veteran was provided a VA audiology examination in 
November 2009.  The VA examiner indicated that the Veteran's 
claims file was reviewed.  After reviewing the audiometric 
test results from the Veteran's enlistment and separation 
examinations, as well as his post-service evaluations in 
November 1971, June 1982, and August 1982, the examiner 
noted that there was change in hearing sensitivity during 
military service in the right ear only at 6000 Hertz.

The Veteran reported having bilateral hearing loss since 
military service and constant bilateral ringing for many 
years.  The type of military noise exposure was noted as jet 
aircraft.  As to civilian work history, the Veteran reported 
working in manufacturing and as a parts inspector from 1969 
to 1976, then in manufacturing as a serviceman and in 
assembly for 11 years; he travelled on the road installing 
book binding equipment.  As to recreational use, he reported 
target shooting once a year and deer hunting for a total of 
5 to 6 years and riding a snowmobile three times.  He used 
home power tools, such as drills, saws, and chainsaws a few 
times a year.  The Veteran started using hearing aids in 
November 2008.  

On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
85
80
LEFT
5
15
25
80
70

Word recognition scores were 94 percent in the right ear and 
92 percent in the left ear.  The diagnosis was bilateral 
sensorineural high-frequency hearing loss with noise-induced 
configuration.  The examiner noted that tinnitus was as 
likely as not symptoms associated with the hearing loss and 
that hearing loss had no significant effect on occupation or 
usual daily activities.  

The examiner opined that current left ear hearing loss was 
consistent with the Veteran's history of occupational 
industrial noise exposure in civilian life from the time of 
his June 1969 separation from military service.  In reaching 
this conclusion, the examiner noted that the Veteran had 
normal hearing sensitivity in his left ear on service 
separation examination.  A temporary threshold shift of 15dB 
was seen in his left ear at 6000 Hertz compared to his 
enlistment audiogram; however, his subsequent November 1971 
audiogram showed normal hearing sensitivity in his left ear.  
The examiner stated that research studies have shown that 
hazardous noise exposure has an immediate effect on hearing, 
and it is usually temporary at first; it does not have a 
delayed onset nor is it progressive or cumulative.

As to tinnitus, the Veteran complained of constant bilateral 
tinnitus likened to the sound of cicadas.  He reported the 
onset was many years ago.  It interfered with his ability to 
hear.  The examiner noted that the Veteran denied having any 
tinnitus at his January 1972 evaluation.  He reported having 
occasional tinnitus at his June 1982 evaluation.  The 
examiner further noted that while the greater the hearing 
loss the greater the possibility of one experiencing 
tinnitus, all of the Veteran's left ear hearing loss and all 
of disabling degree of right ear hearing loss occurred after 
his military service separation and that his first report of 
tinnitus occurred in June 1982, which was over 12 years 
after his military separation.  Based on the foregoing, the 
examiner opined that the Veteran's bilateral tinnitus was 
less likely than not caused by or a result of his history of 
military noise exposure and that his bilateral tinnitus was 
more likely than not caused by his history of occupational 
noise exposure in civilian life.

Law and Analysis

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A ] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 
2002).  Reopening a claim for service connection which has 
been previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously 
submitted to VA.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2012).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if 
it could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  In determining whether evidence 
is new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), 
the Court of Appeals for Veterans Claims (the Court) held 
the Board must first determine whether the appellant has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to 
evaluate the merits of the claim, but only after ensuring 
that all due process, to include VA's duty to assist, has 
been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999); Bernard v. Brown, 4 Vet. App. 384 (1993).  
The Court recently held that the law should be interpreted 
to enable reopening of a claim, rather than to preclude it.  
See Shade v. Shinseki, 24 Vet. App. 110 (2010).

A February 1972 rating decision granted service connection 
for the Veteran's right ear hearing loss.  Although it 
appears that in June 1982, the Veteran filed a claim for 
entitlement to a compensable disability rating for service-
connected right ear hearing loss, the RO issued a rating 
decision in September 1982 denying service connection for 
left ear hearing loss on the basis that the evidence did not 
show a service-incurred hearing loss involving the left ear.  
The RO notified the Veteran of the decision, as well as his 
appellate rights, later in the same month.  The Veteran 
expressed disagreement with the denial of an increased 
rating for the service-connected right ear hearing loss, and 
the RO issued a letter dated in April 1983 which again 
informed him of the denial of service connection for left 
ear hearing loss.  The Veteran did not perfect an appeal of 
the denial of service connection for left ear hearing loss, 
and he did not submit documentation constituting new and 
material evidence within the one-year period following the 
notice of that decision.  Thus, it became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2012).

The Veteran filed a claim for hearing loss in both ears in 
September 2009.  The December 2009 rating decision on appeal 
denied reopening of the claim for service connection for 
left ear hearing loss finding that the evidence continued to 
show this condition was not incurred in or aggravated by 
military service.

As noted, despite the finality of a prior adverse decision, 
a claim will be reopened and the former disposition reviewed 
if new and material evidence is furnished with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Board must first consider whether 
new and material evidence has been received to reopen the 
claim before it is addressed on the merits, regardless of 
the RO's actions.  See 38 U.S.C.A. §§ 5108 , 7105 (West 
2002); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
VAOPGCPREC 05-92.

With these considerations, the Board has reviewed the 
record, with particular attention to the additional evidence 
and contentions received since the final September 1982 
rating decision.  After reviewing the record, the Board 
finds that the additional evidence and contentions received 
since the final rating decision are new and material within 
the meaning of 38 C.F.R. § 3.156(a).

Evidence submitted and obtained since the September 1982 
rating decision includes a September 2008 private audiology 
evaluation report and a November 2009 VA compensation and 
pension audiology examination report; and lay statements 
from the Veteran and representative during his September 
2011 Board hearing.  On the November 2009 VA examination, 
the Veteran reported having bilateral hearing loss since 
military service.  During his September 2011 hearing before 
the Board, the Veteran presented detailed testimony as to 
his military duties that involved extensive noise exposure 
from jet engines, as well as noise exposure from rocket and 
bomb explosions while serving in Vietnam.  The 
representative argued that service connection for the 
Veteran's left ear hearing loss is warranted given the 
Veteran's extensive military noise exposure and the 
proximity of the left ear to his service-connected right 
ear.  Without addressing the merits of this evidence, the 
Board finds that it addresses the issue of whether the 
Veteran has left ear hearing loss related to service, and it 
is presumed credible for the limited purpose of reopening a 
claim.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence 
is both "new,' as it has not previously been considered by 
VA, and "material," as it raises the reasonable possibility 
of substantiating the Veteran's claim.

The Board thus finds that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for left ear hearing loss since the September 
1982 rating decision.  On this basis, the claim of 
entitlement to service connection for left ear hearing loss 
is reopened.

Left Ear Hearing Loss and Tinnitus

Service connection is warranted if it is shown that a 
veteran has a disability resulting from an injury incurred 
or a disease contracted in active service or for aggravation 
of a pre-existing injury or disease in active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2012).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in- 
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
The continuity and chronicity provisions of 38 C.F.R. § 
3.303(b) only apply to the chronic diseases enumerated in 38 
C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. 
Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 
495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic 
disease not listed in 38 C.F.R. § 3.309(a) as "a substitute 
way of showing in-service incurrence and medical nexus").

Certain chronic disabilities, such as hearing loss and 
tinnitus, as organic diseases of the nervous system, if 
manifest to a degree of 10 percent or more within one year 
after separation from active duty, may be presumed to have 
been incurred in or aggravated by service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether a veteran has a service-connectable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss will be considered to be a "disability" 
when the threshold level in any of the frequencies 500, 
1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; 
or the thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores are 
less than 94 percent.  38 C.F.R. § 3.385 (2012).

Based on a thorough review of the evidence of record, the 
Board finds that a preponderance of the evidence is against 
a grant of service connection for left ear hearing loss and 
tinnitus.  The medical evidence shows current left ear 
hearing loss disability for VA purposes, as defined under 
the provisions of 38 C.F.R. § 3.385, and a current diagnosis 
of tinnitus.  See Degmetich v. Brown, 104 F.3d 1328, 1333 
(Fed. Cir. 1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  Neither left ear hearing loss nor tinnitus 
was diagnosed within one year of service discharge and 
therefore, they may not be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309.

Furthermore, the evidence does not support a finding that 
there is a nexus between the Veteran's current left ear 
hearing loss disability or tinnitus and his exposure to loud 
noise in service.  Service treatment records are negative 
for any complaints, treatments or findings of tinnitus.  
While some degree of left ear hearing loss, per Hensley, was 
noted at 6000 Hertz on examination for separation from 
service, in May 1969, the Board finds that such finding was 
temporary (acute and transitory) as left ear hearing was 
normal at 6000 Hertz on audiological evaluation in November 
1971.

The Veteran has presented his own lay statements in support 
of his contention that his current left ear hearing loss and 
tinnitus are related to acoustic trauma that he experienced 
in service.  Despite the slight upward threshold shifts 
demonstrated on audiological between the entrance and 
separation examinations, there has been no clinical finding 
that such shift was clinically significant so as to 
represent the onset of a permanent left ear hearing loss, in 
light of the November 2009 VA audiology examiner's findings 
and opinion.

As for there being an in-service injury, the Veteran argues 
that he experienced in-service noise exposure associated 
with his service that primarily involved working on a jet 
line.  His statements are competent evidence that he was 
exposed to loud noise during service.  See Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994) (holding that a lay witness is 
competent to testify to that which the witness has actually 
observed and is within the realm of his personal knowledge).  
Additionally, the Board has no reason to doubt the 
credibility of the Veteran's statements regarding military 
noise exposure.  In this regard, the Board finds that such 
statements are consistent with the circumstances of his 
service, as his DD Form 214 reflects his military 
occupational specialty was aircraft structure mechanic.  38 
U.S.C.A. § 1154(a) (West 2012).  However, there is no 
indication that such exposure resulted in any injury to the 
Veteran's hearing in his left ear.

The November 2009 VA examiner opined that the Veteran's 
current left ear hearing loss was not related to his 
military service but it was consistent with his history of 
occupational industrial noise exposure in civilian life 
subsequent to his separation from military service.  In 
support of this opinion, the examiner stated that despite 
the temporary threshold shift of 15 dB in his left ear at 
6000 Hertz compared to the Veteran's enlistment audiogram, 
his subsequent November 1971 audiogram showed normal hearing 
sensitivity in his left ear.  The examiner further stated 
that research studies have shown that hazardous noise 
exposure has an immediate effect on hearing, and it is 
usually temporary at first; it does not have a delayed onset 
nor is it progressive or cumulative.  The Board therefore 
finds the evidence of record is not supportive of a finding 
that the Veteran incurred any left ear hearing loss during 
his active service.

Similarly, the examiner opined that the Veteran's bilateral 
tinnitus was less likely than not caused by or a result of 
his history of military noise exposure and that his 
bilateral tinnitus was more likely than not caused by his 
history of occupational noise exposure in civilian life.  In 
reaching this conclusion, the examiner noted that the 
Veteran denied having any tinnitus at his January 1972 
evaluation and later he reported having occasional tinnitus 
at his June 1982 evaluation.  The examiner further noted 
that while the greater the hearing loss the greater the 
possibility of one experiencing tinnitus, all of the 
Veteran's left ear hearing loss and all of disabling degree 
of right ear hearing loss occurred after his military 
service separation and that his first report of tinnitus 
occurred in 1982, which was over 12 years after his military 
separation.  The Board finds that the medical opinion 
provided by the November 2009 examiner is well-reasoned and 
convincing, therefore attaches significant probative value 
to this opinion as to the relationship of the Veteran's 
current left ear hearing loss and tinnitus to his military 
noise exposure.

The Veteran has reported that he experienced ringing in his 
ears since he was serving in Vietnam and that it continued 
ever since that time.  The Board acknowledges that tinnitus, 
by definition, is "subjective," as its existence is 
generally determined by whether or not the veteran claims to 
experience it.  For VA purposes, tinnitus has been 
specifically found to be a disorder with symptoms that can 
be identified through lay observation alone.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  However, as the November 
2009 VA examiner pointed out, the January 1972 VA 
examination specifically noted that "ears do not ring but 
hearing is impaired."  The first evidence of record showing 
the Veteran's complaints of ringing in his ears was in 
August 1982, approximately 12 years after separation from 
service.  While the Board does not doubt the sincerity of 
the Veteran's competent statements as to the onset of 
tinnitus in service, these statements lack credibility and 
the contemporaneous evidence is more probative as memory 
fades over time.  Specifically, the Board finds that the 
contemporaneous evidence where the Veteran reported no 
ringing in ears in January 1972 is more probative than his 
later assertions made during the course of filing a claim 
for benefits.

To the extent that the Veteran asserts that his current left 
ear hearing loss and tinnitus are related to his active duty 
service, the Board finds that as a layman, his statements 
are not competent evidence on the etiology of these 
disorders.  In certain unique instances lay testimony may be 
competent to establish medical etiology or nexus.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Davidson, 581 F.3d at 1316.  However, in this case, the 
Board finds that whether the Veteran's in-service noise 
exposure led to his current left ear hearing loss and 
tinnitus is not readily identifiable as it may have been 
caused by other factors.  The etiology issue therefore does 
not lie within the range of common experience or common 
knowledge, but requires special experience or special 
knowledge.  The evidence of record does not demonstrate that 
the Veteran possesses the ability, knowledge, or experience 
to provide competent etiological opinion in this matter.  
Moreover, substantial weight is given to the opinion of the 
November 2009 VA examiner who specialized in the field of 
audiology.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (holding that the Board is prohibited from 
substituting its own medical judgment in place of the 
opinions of competent medical professionals).  There is no 
medical evidence of record showing that the Veteran's 
current left ear hearing loss and tinnitus were a result of 
his military service, and the Board may not accept 
unsupported lay speculation with regard to medical issues.

The Board has considered the benefit of the doubt doctrine 
when making these findings, but the preponderance of the 
evidence is against the Veteran's claims for entitlement to 
service connection for left ear hearing loss and tinnitus.  
38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Right Ear Hearing Loss

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2012).

Evaluation of a service-connected disability requires a 
review of a veteran's medical history with regard to that 
disorder.  However, the primary concern in a claim for an 
increased evaluation for service-connected disability is the 
present level of disability.  While the entire recorded 
history of a disability is important for more accurate 
evaluations, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

VA has a duty to consider the possibility of assigning 
staged ratings in all claims for increase.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Service connection for right ear hearing loss was granted in 
a February 1972 rating decision and a noncompensable 
disability rating was assigned effective from November 26, 
1971.

The Veteran filed his present claim for a compensable rating 
for right ear hearing loss in September 2009.  The December 
2009 rating decision denied his claim for a compensable 
disability rating for right ear hearing loss.  The Veteran 
filed a timely notice of disagreement in January 2010 and 
perfected his appeal in April 2011.

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific 
criteria set forth at 38 C.F.R. § 4.85.  Evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  
The Rating Schedule allows for such audiometric test results 
to be translated into a numeric designation ranging from 
Level I to Level XI in order to evaluate the degree of 
disability from bilateral service-connected defective 
hearing.  An examination for hearing impairment must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  Examinations must be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85.

A report of private audiometric findings in September 2008 
reflects a right ear puretone threshold average, at 1000, 
2000, 3000, and 4000 Hertz of 48 decibels, without 
demonstration of deafness in the left ear.  However, there 
was no indication that the speech discrimination percentage 
for the right ear was obtained by utilizing the Maryland CNC 
word list.  As such, those findings are not useful for 
rating purposes.

A November 2009 VA audiological examination revealed a right 
ear puretone threshold average of 49 decibels, at 1000, 
2000, 3000, and 4000 Hertz, without deafness in the left 
ear, and right ear speech discrimination ability of 94 
percent using the Maryland CNC word list.

Applying the rating criteria to the clinical findings from 
the November 2009 audiological evaluation results in Level I 
hearing acuity for each ear.  See 38 C.F.R. § 4.85, Table 
VI.  Applying these numeral designations to Table VII, with 
a numerical designation of Level I for each ear, results in 
a noncompensable disability rating for right ear hearing 
loss.  38 C.F.R. §§ 3.383, 4.85(f), (h) (2012).  Thus, a 
compensable disability rating is not supported by the 
evidence of record.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

When the pure tone decibel loss values are 55 or greater at 
1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz in either 
ear, or 30 or less at 1000 Hertz and 70 or more at 2000 
Hertz, the criteria for exceptional patterns of hearing 
impairment must be considered.  38 C.F.R. § 4.86(a) and (b) 
(2012).  However, none of the examination results dated 
during the appeal period reflect an exceptional pattern of 
hearing impairment in either ear; as such, the criteria in 
38 C.F.R. § 4.86(a) or (b) do not apply.

Generally, evaluating a disability using either the 
corresponding or an analogous diagnostic codes contained in 
the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 
4.27 (2012).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2012).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 
572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-
connected disability with the established criteria found in 
the Rating Schedule for that disability.  Thun, 22 Vet. App. 
at 115.  If the criteria reasonably describe the Veteran's 
disability level and symptomatology, the Rating Schedule 
contemplates then the Veteran's disability picture, the 
assigned schedular evaluation is, therefore, adequate, and 
no referral is required.

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render the 
noncompensable rating inadequate.  The Veteran's service-
connected right ear hearing loss is evaluated as an 
impairment of auditory acuity pursuant to 38 C.F.R. § 4.85, 
Diagnostic Code 6100, the criteria of which is found by the 
Board to specifically contemplate the level of occupational 
and social impairment caused by his disability.  Id.

When applying the results of the relevant audiological 
examinations to the tables set forth in the regulations, the 
Veteran's service-connected right ear hearing loss was 
assigned numeric designations of Level I for each ear on 
both the September 2008 and November 2009 audiology 
examinations.  The Veteran reported impaired ability to 
communicate or hear others.  He also reported difficulty 
hearing the alarms at home and hearing over the telephone.  
There was no indication that the Veteran's occupational or 
social functionality was otherwise impaired.  When comparing 
this disability picture with the symptoms contemplated by 
the Rating Schedule, the Board finds that the Veteran's 
experiences are congruent with the disability picture 
represented by the currently assigned rating.  Compensable 
ratings are provided for certain manifestations of bilateral 
hearing loss, but the evidence demonstrated that those 
manifestations were not present for any distinct period 
during the rating period.  The criteria for the current 
noncompensable rating reasonably describe the Veteran's 
disability level and symptomatology.  Consequently, the 
Board concludes that the schedular evaluation is adequate 
and that referral of the Veteran's case for extraschedular 
consideration is not required.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 
66749 (1996).

Finally, the Board is cognizant of the ruling of the Court 
in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the 
Court held that a claim for a total rating for compensation 
purposes based on individual unemployability (TDIU), either 
expressly raised by the Veteran or reasonably raised by the 
record, involves an attempt to obtain an appropriate rating 
for a disability and is part of the claim for an increased 
rating.  In this case, the Veteran has not argued, and the 
record does not otherwise reflect, that the disability at 
issue renders him unemployable.  Specifically, the November 
2009 VA examination report noted that the Veteran's right 
ear hearing loss had no significant effects on occupation.  
Accordingly, the Board concludes that a claim for a TDIU has 
not been raised.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against assigning a compensable 
evaluation to the Veteran's right ear hearing loss, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).






	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for left ear hearing 
loss is reopened and, to that extent only, the appeal is 
granted.

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to a compensable disability rating for right ear 
hearing loss is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


